UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GREGORY RADCLIFFE,

                                 Plaintiff,
                                                                   21-CV-2088 (CM)
                     -against-
                                                                ORDER OF DISMISSAL
 DELTA BAROMETRE; RONDA MURRAY,

                                 Defendants.

COLLEEN McMAHON, United States District Judge:

       By order dated March 26, 2021, the Court directed Plaintiff to either pay the $402.00 in

fees that are required to file a civil action in this court or submit a completed prisoner

authorization within thirty days. That order specified that failure to comply would result in

dismissal of the complaint. Plaintiff has not filed a prisoner authorization or paid the filing fees.

Accordingly, the complaint is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    May 24, 2021
           New York, New York

                                                             COLLEEN McMAHON
                                                            United States District Judge
